              Case 2:20-cv-01694-EJY Document 25 Filed 04/09/21 Page 1 of 3




 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada

 3
     MARCELO ILLARMO, MABN 670079
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
     Telephone: (415) 977-8944
 6   Facsimile: (415) 744-0134
 7   E-Mail: marcelo.illarmo@ssa.gov

 8 Attorneys for Defendant

 9                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
10

11   JEROME W. PEPMUELLER, Jr.,                     )
                                                    )
12          Plaintiff,                              )
                                                    )   Case No.: 2:20-cv-01694-EJY
13                  v.                              )
                                                    )
14   ANDREW SAUL,                                   )   UNOPPOSED MOTION FOR EXTENSION
     Commissioner of Social Security,               )   OF TIME TO RESPOND TO PLAINTIFF’S
15                                                  )
            Defendant.                              )   MOTION TO REMAND (FIRST REQUEST)
16                                                  )

17

18          Defendant Andrew Saul, Commissioner of Social Security (“Defendant”) respectfully
19 requests that the Court extend the time for Defendant to file his response to Plaintiff’s Motion to

20 Remand due on April 9, 2021 by 14 days, through and including April 23, 2021.

21          Defendant respectfully requests this additional time because Defendant’s counsel needs

22 additional time to determine whether additional briefing is necessary. This request is made in good

23 faith with no intention to unduly delay the proceedings.

24           Counsel for Defendant conferred with Plaintiff’s counsel, who has no opposition to this

25 motion, on April 8, 2021.

26
       Case 2:20-cv-01694-EJY Document 25 Filed 04/09/21 Page 2 of 3




 1

 2   Dated: April 8, 2021

 3                                        Respectfully submitted

 4                                        CHRISTOPHER CHIOU
                                          Acting United States Attorney
 5
                                          /s/ Marcelo Illarmo
 6                                        MARCELO ILLARMO
                                          Special Assistant United States Attorney
 7
 8
                                          IT IS SO ORDERED:
 9

10

11                                        ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE
12
                                          DATED: April 9, 2021
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                      2
 8
              Case 2:20-cv-01694-EJY Document 25
                                              24 Filed 04/09/21
                                                       04/08/21 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE

 2         I, Marcelo Illarmo, certify that the following individual(s) were served with a copy of the

 3 foregoing document on the date, and via the method of service, identified below:

 4         CM/ECF:
 5
           Leonard Stone     lstone@shookandstone.com
 6         Marc V Kalagian       marc.kalagian@rksslaw.com
 7         Attorney for Plaintiff
 8
           Dated April 8, 2021
 9
                                                         /s/ Marcelo Illarmo
10                                                       MARCELO ILLARMO
                                                         Special Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                     3
 8
